Pamela D. Weiss
Blair M. Christensen
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendants

                    IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

KELSEY HOWELL, as P.R. for ESTATE OF              )
DAN DEMOTT, JR.,                                  )
                                                  )
              Plaintiff(s),                       )
                                                  )
vs.                                               )
                                                  )
MUNICIPALITY OF ANCHORAGE, LUIS                   )
SOTO, and STEVEN E. CHILDERS,                     )
                                                  )
              Defendants.                         )   Case No. 3:20-cv-00301-SLG
                                                  )

                 JOINT MOTION FOR EXTENSION OF TIME
              FOR EXPERT IDENTIFICATION AND DISCLOSURE

       The Parties, by and through their respective counsel, hereby jointly move for an

extension of time to identify experts and provide expert disclosures. Under the Parties’

Scheduling and Planning Conference Report, expert disclosures were due June 15, 2021

and expert disclosures (reports) are due on July 15, 2021. (Dkt. 10, p. 4) Given the early

stages of discovery in the case, both parties agree they would benefit from more time to




         Case 3:20-cv-00301-SLG Document 15 Filed 06/30/21 Page 1 of 3
identify experts and submit reports. The parties therefore request new dates for expert

discovery as follows:

                Expert witnesses shall be identified by each party on or before July 30,
                2021;

                AND

                Expert disclosures (reports) required by Rule 26(a)(2) will be disclosed by
                all parties on or before August 30, 2021.

        Counsel for defendants consulted with plaintiff’s counsel who agreed to the above

recited dates and that this motion could be filed as a joint motion.

                                                         KATHRYN R. VOGEL
                                                         Municipal Attorney

                                                 By: s/Pamela D. Weiss &
                                                       Blair M. Christensen
                                                       Pamela D. Weiss
                                                       Alaska Bar No. 0305022
                                                       Assistant Municipal Attorney
                                                       Blair M. Christensen
                                                       Alaska Bar No. 0311088
                                                       Assistant Municipal Attorney

                                                         BARBER & ASSOCIATES, LLC
                                                         Attorneys for Plaintiff

                                                  By:    s/ Pamela D. Weiss (with permission)
                                                         Jeff Barber
                                                         Alaska Bar No. 0111058




Joint Motion for Extension of Time (Expert Discovery)
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. 3:20-cv-00301-SLG
Page 2 of 3
          Case 3:20-cv-00301-SLG Document 15 Filed 06/30/21 Page 2 of 3
Certificate of Service
The undersigned hereby certifies that on June 30, 2021, a
true and correct copy of the foregoing was served
electronic means through the ECF system.

s/Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Joint Motion for Extension of Time (Expert Discovery)
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. 3:20-cv-00301-SLG
Page 3 of 3
           Case 3:20-cv-00301-SLG Document 15 Filed 06/30/21 Page 3 of 3
